                                          Case 5:99-cv-21119-SW Document 210 Filed 06/14/21 Page 1 of 2




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     IN RE:                                               CASE NO. 99-CV-21119-SW
                                         MICHAEL S. IOANE, SR.                                Bankruptcy Court Case No. 98-57226-SLJ
                                   7
                                                     Debtor.                                  ORDER DENYING PERMISSION TO FILE
                                   8                                                          PURSUANT TO PRE-FILING ORDER
                                   9

                                  10

                                  11           Debtor Michael S. Ioane, Sr., acting pro se, filed a Motion to Reopen in his prior

                                  12   bankruptcy case, No. 98-57226-SLJ, seeking to present his arguments about a violation of the
Northern District of California
 United States District Court




                                  13   automatic bankruptcy stay pertaining to a nonjudicial foreclosure of real property (“the Blue Gum

                                  14   Property”) that occurred in August 1998.

                                  15           On August 25, 2000, in the case of Michael and Shelly Ioane, and Paradise Solutions, v

                                  16   Santa Clara County Sheriff Laurie Smith, et al., Northern District of California Case No. 99-

                                  17   21119-SW, District Judge Spencer Williams dismissed the action therein and issued an Order to

                                  18   Show Cause on Plaintiffs Why the Sanction of Pre-Filing Review Should Not Be Granted. (Id. at

                                  19   Dkt. No. 167 [“the OSC”].) The OSC detailed many actions Mr. Ioane had undertaken in the

                                  20   district court, the state court, and the bankruptcy court concerning his loss of title to the Blue Gum

                                  21   Property.

                                  22           On September 26, 2000, District Judge Spencer Williams entered an Order Imposing

                                  23   Sanction of Pre-Filing Review on Michael Ioane and Shelly Olson, aka Shelly Ioane (Case No. 99-

                                  24   cv-21119-SW, Dkt. No. 171 [“Prefiling Order”].) The Prefiling Order requires Mr. Ioane to

                                  25   obtain permission prior to filing any new lawsuit, including “every complaint, petition,

                                  26   application, or request he files in this district,” except for those filed before the date of entry of the

                                  27   Prefiling Order. (Id. at 2 [“This Order does not apply to any lawsuit filed before September 26,

                                  28   2000.”].)
                                          Case 5:99-cv-21119-SW Document 210 Filed 06/14/21 Page 2 of 2




                                   1          Pursuant to the Prefiling Order, the Court DENIES Mr. Ioane permission to file the Motion

                                   2   to Reopen. Notwithstanding its caption, Mr. Ioane’s motion is a new adversary proceeding in a

                                   3   closed bankruptcy case, and therefore a new “complaint, petition, application, or request” filed

                                   4   after the issuance of the Prefiling Order.1

                                   5          IT IS SO ORDERED.

                                   6   Dated: June 14, 2021
                                                                                               YVONNE GONZALEZ ROGERS
                                   7                                                      UNITED STATES DISTRICT COURT JUDGE
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                              1
                                  27            The Court further notes that the bankruptcy court Order of April 8, 2021 issued by U.S.
                                       Bankruptcy Judge Stephen L. Johnson denied the motion to reopen on its merits, notwithstanding
                                  28   Mr. Ioane’s failure to obtain permission to file the Motion to Reopen. (See Northern District of
                                       California Bankruptcy Court Case No. 98-57226, Dkt. No. 152.)
                                                                                          2
